Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (04/26/2021) has been entered.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Acknowledgements

3.        Upon entry, claims (1 -10) remain pending in the application, of which claims (1 and 2) were amended, and (9 -10) newly added. 

3.1.	The examiner undersigned would like to thank Atty. J. Carpenter, (Reg. No. 62,747) for the new list of amendments provided, and clearly stated remarks received on (05/18/2021) and for the courtesy extended during phone Interview on (05/28/2021) where new claims amendments and a potential restriction requirement (under 35 U.S.C. 121) discussed. 

                Interview 

4.	Examiner provided a new phone Interview dated on (05/28/2021), in accordance with MPEP § 713.04, wherein the new filed amendments discussed. See also attached Interview Summary for more details. 

4.1. 	A new set of amendments was provided via email (see attached “U.S. App. No. 15-758074 - Attorney Doc. No. 209803-0141-575258.pdf” and authorization to expedite prosecution via “Examiner’s amendments procedure” was agreed verbally and written during a 2nd Interview, dated on 06/02/2021. 

 Examiner’s amendment

5.	Authorization to the below “Examiner’s amendments procedure” was given by Atty. J. Carpenter (Reg. No. 62,747) verbally and written during 2nd Interview, dated on 06/02/2021. 

5.1.	Upon new proposal amendments (see attached “U.S. App. No. 15-758074 - Attorney Doc. No. 209803-0141-575258.pdf”), claims (1 -2; 11 -12) remain pending for examination, of which claims (1 and 11) are the two parallel running independent claims on record. Claims (3 -10) were cancelled.

    Notice of Allowance

4.	The new lists of amendments overcomes the latest 35 USC 103 rejection on record, placing the application in conditions for allowance, and therefore a Notice of allowance appears on claims (1-2, 11-12). 

		                                 Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

earth-moving machine, comprising an optical stereo image pickup module, arranged on a same side of the work implement in the lateral direction, wherein the first image pick-up portion and the second image pick-up portion are arranged on a same side of the work implement in the lateral direction, the first image pick-up portion and the second image pick-up portion capture an image in front of the earth-moving machine. 
In order to provide an accurate imaging and display of the surrender topography, the optical module is disposed as - the first image pick-up portion and the second image pick-up portion are arranged such that the optical axis of the first image pick-up portion and the optical axis of the second image pick-up portion intersect with each other in front of the main body, a range of image pick-up by the first imageApplication No. 15/758,074Docket No.: 209083-0141-00-US-575258 Amendment dated May 18, 2021Page 3pick-up portion overlaps with a range of image pick-up by the second image pick-up portion, and the work implement is out of an angle of view of the image pick-up apparatus regardless of an attitude of the work implement; [specs; claims]. )

5.2. 	The below group of Prior art (PA) presented on record (see Section 6), and specifically the latest combined PA on record [US 9,454,147; Friend; et al - US 2017/0101761) Wu; et al] fails to fairly disclose or suggest the above amended features that combined with the rest of the construction details, have no analogous in the Art at the time the invention was made/filed and it is therefore considered a novelty.

5.3.	For at least above arguments, Examiner is believed that present list of claims is/are constructed in such manner, it’s to be in condition for allowance. Dependent claims further limit the corresponded independent claims, and are also considered allowable.

       Prior Art citation

6.	The following List of PA, made of record and not relied upon, is considered pertinent to Applicant’s disclosure: 

6.1. Patent documentation:

US 8,948,981 B2		Wei; et al.		E02F9/2045; E02F3/841; B60P1/00
US 9,256,227 B1		Wei; et al.		E02F9/262; E02F9/261; E02F9/205;
US 10,480,157 B2		Friend; et al.		E02F9/2054; E02F9/262; E02F9/265; 
US 10,570,589 B2		Eidenberger; et al.	E02F3/43; E02F9/264; G01S17/50;
US 20170101761 A1	Wu; et al. 		E02F9/22; E02F9/262; E02F3/32; 

        Conclusions

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.